Case 3:20-cv-00926-JLS-MSB Document 4 Filed 06/29/20 PageID.20 Page 1 of 1



 1   Seth M. Lehrman (178303)
     seth@epllc.com
 2   EDWARDS POTTINGER LLC
     425 North Andrews Avenue, Suite 2
 3   Fort Lauderdale, FL 33301
     Telephone: 954-524-2820
 4   Facsimile: 954-524-2822
 5   Attorneys for Plaintiff
     Scott Klitzner
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10                                 SAN DIEGO DIVISION
11   SCOTT KLITZNER, individually and ) CASE NO. 3:20-cv-00926-JLS-MSB
     on behalf of all others similarly     )
12   situated,                             )
                                           ) PLAINTIFF’S NOTICE OF
13                              Plaintiff, ) VOLUNTARY DIMISSAL
            v.                             )
14                                         )
     WHEREZ HEMP, LLC,                     )
15
                                Defendant. )
16                                         )
17
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Scott
18
     Klitzner (“Plaintiff”), in his individual capacity, voluntarily dismisses the Class
19
     Action Complaint [D.E. 1] with prejudice, and all claims alleged therein against
20
     Defendant Wherez Hemp, LLC (“Defendant”), and dismisses all class claims alleged
21
     against Defendant without prejudice. Each party shall be responsible for bearing
22
     their own expenses, costs of litigation and attorney’s fees.
23
24   DATED: June 29, 2020               EDWARDS POTTINGER LLC
25
                                        By: /s/ Seth M. Lehrman
26                                            Seth M. Lehrman
                                        Attorney for Plaintiff
27                                      SCOTT KLITZNER
28
                                              -1-
                                                 PLAINTIFF’S NOTICE OF VOLUNTARY DIMISSAL
